DETAILED ACTION
This is the First Office Action on the Merits based on the 17/565,754 application filed on 12/30/2021 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 17/565,754 is a continuation (CON) of application 16/917,134 filed on 06/30/2020, now US Patent 11,213,719. Application 17/565,754 has priority to 06/30/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9-12 and 16-26 of U.S. Patent No. 11,213,719. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the limitations of “A method of exercising with a first exercise machine and a second exercise machine wherein the first exercise machine is not connected to the second exercise machine (“A method of exercising with a first exercise machine and a second exercise machine wherein the first exercise machine is not connected to the second exercise machine”), wherein the first exercise machine comprises a first track, a first end platform directly or indirectly connected to the first track, a first carriage movably connected to the first track, a first end, a second end, and a first longitudinal axis extending therebetween (“wherein the first exercise machine comprises a first track, a first end platform directly or indirectly connected to the first track, a first carriage movably connected to the first track, a first end, a second end, and a first longitudinal axis extending therebetween”), and wherein the second exercise machine comprises a second track, a second end platform directly or indirectly connected to the second track, a second carriage movably connected to the second track, a first end, a second end, and a second longitudinal axis extend therebetween (“wherein the second exercise machine comprises a second track, a second end platform directly or indirectly connected to the second track, a second carriage movably connected to the second track, a first end, a second end, and a second longitudinal axis extend therebetween”), and wherein the first longitudinal axis of the first exercise machine is parallel with the second longitudinal axis of the second exercise machine (“positioning the first exercise machine near the second exercise machine such that the first longitudinal axis of the first exercise machine is parallel with the second longitudinal axis of the second exercise machine”), the method comprising the steps of: positioning a first limb of an exerciser on the first carriage of the first exercise machine (“positioning a first limb of an exerciser on the first carriage of the first exercise machine”); positioning a second limb of the exerciser on the second carriage of the second exercise machine (“positioning a second limb of the exerciser on the second carriage of the second exercise machine”); moving the first carriage along at least a portion of the first track of the first exercise machine with the first limb by the exerciser (“moving the first carriage along at least a portion of the first track of the first exercise machine with the first limb by the exerciser”); and moving the second carriage of the second exercise machine along at least a portion of the second track with the second limb by the exerciser, wherein the first carriage of the first exercise machine moves independently with respect to the second carriage of the second exercise machine (“moving the second carriage of the second exercise machine along at least a portion of the second track with the second limb by the exerciser, wherein the first carriage of the first exercise machine moves independently with respect to the second carriage of the second exercise machine”)” can be found in claim 1 of US Patent 11,213,719.
Regarding claim 2, the limitations are substantial duplicates of claim 12 of US Patent 11,213,719.
Regarding claim 3, the limitations are substantial duplicates of claim 7 of US Patent 11,213,719.
Regarding claim 4, the limitations are substantial duplicates of claim 17 of US Patent 11,213,719.
Regarding claim 5, the limitations are substantial duplicates of claim 18 of US Patent 11,213,719.
Regarding claim 6, the limitations are substantial duplicates of claim 10 of US Patent 11,213,719.
Regarding claim 7, the limitations are substantial duplicates of claim 11 of US Patent 11,213,719.
Regarding claim 8, the limitations are substantial duplicates of claim 2 of US Patent 11,213,719.
Regarding claim 9, the limitations are substantial duplicates of claim 6 of US Patent 11,213,719.
Regarding claim 10, the limitations are substantial duplicates of claim 3 of US Patent 11,213,719.
Regarding claim 11, the limitations are substantial duplicates of claim 5 of US Patent 11,213,719.
Regarding claim 12, the limitations are substantial duplicates of claim 9 of US Patent 11,213,719.
Regarding claim 13, the limitations are substantial duplicates of claim 19 of US Patent 11,213,719.
Regarding claim 14, the limitations of “A method of exercising with a first exercise machine and a second exercise machine (“A method of exercising with a first exercise machine and a second exercise machine”), wherein the first exercise machine comprises a first track, a first end platform directly or indirectly connected to the first track, a first carriage movably connected to the first track, a first end, a second end, and a first longitudinal axis extending therebetween (“the first exercise machine comprises a first track, a first end platform directly or indirectly connected to the first track, a first carriage movably connected to the first track, a first end, a second end, and a first longitudinal axis extending therebetween”), and wherein the second exercise machine comprises a second track, a second end platform directly or indirectly connected to the second track, a second carriage movably connected to the second track, a first end, a second end, and a second longitudinal axis extend therebetween (“the second exercise machine comprises a second track, a second end platform directly or indirectly connected to the second track, a second carriage movably connected to the second track, a first end, a second end, and a second longitudinal axis extend therebetween”), and wherein the first longitudinal axis of the first exercise machine is parallel with the second longitudinal axis of the second exercise machine (“positioning the first exercise machine near the second exercise machine such that the first longitudinal axis of the first exercise machine is parallel with the second longitudinal axis of the second exercise machine”), the method comprising the steps of: positioning a first limb of an exerciser on the first carriage of the first exercise machine (“positioning a first limb of an exerciser on the first carriage of the first exercise machine”); positioning a second limb of the exerciser on the second carriage of the second exercise machine (“positioning a second limb of the exerciser on the second carriage of the second exercise machine”); positioning a third limb of the exerciser on a surface underlying the first exercise machine (“positioning a third limb of the exerciser on a surface underlying the first exercise machine”); positioning a fourth limb of the exerciser on a surface underlying the second exercise machine (“positioning a fourth limb of the exerciser on a surface underlying the second exercise machine”); moving the first carriage along at least a portion of the first track of the first exercise machine with the first limb by the exerciser (“moving the first carriage along at least a portion of the first track of the first exercise machine with the first limb by the exerciser”); and moving the second carriage of the second exercise machine along at least a portion of the second track with the second limb by the exerciser, wherein the first carriage of the first exercise machine moves independently with respect to the second carriage of the second exercise machine (“and moving the second carriage of the second exercise machine along at least a portion of the second track with the second limb by the exerciser, wherein the first carriage of the first exercise machine moves independently with respect to the second carriage of the second exercise machine”)” can be found in claim 20 of US Patent 11,213,719.
Regarding claim 15, the limitations are substantial duplicates of claim 21 of US Patent 11,213,719.
Regarding claim 16, the limitations are substantial duplicates of claim 22 of US Patent 11,213,719.
Regarding claim 17, the limitations of “A method of exercising with a first exercise machine and a second exercise machine (“A method of exercising with a first exercise machine and a second exercise machine”), wherein the first exercise machine comprises a first track, a first end platform directly or indirectly connected to the first track, a first carriage movably connected to the first track, a first end, a second end, and a first longitudinal axis extending therebetween (“the first exercise machine comprises a first track, a first end platform directly or indirectly connected to the first track, a first carriage movably connected to the first track, a first end, a second end, and a first longitudinal axis extending therebetween”), and wherein the second exercise machine comprises a second track, a second end platform directly or indirectly connected to the second track, a second carriage movably connected to the second track, a first end, a second end, and a second longitudinal axis extend therebetween (“wherein the second exercise machine comprises a second track, a second end platform directly or indirectly connected to the second track, a second carriage movably connected to the second track, a first end, a second end, and a second longitudinal axis extend therebetween”), and wherein the first longitudinal axis of the first exercise machine is parallel with the second longitudinal axis of the second exercise machine (“positioning the first exercise machine near the second exercise machine such that the first longitudinal axis of the first exercise machine is parallel with the second longitudinal axis of the second exercise machine;”), the method comprising the steps of: positioning a first limb of an exerciser on the first carriage of the first exercise machine (“positioning a first limb of an exerciser on the first carriage of the first exercise machine”); positioning a second limb of the exerciser on the second carriage of the second exercise machine (“positioning a second limb of the exerciser on the second carriage of the second exercise machine”); positioning a third limb of the exerciser on the first end platform of the first exercise machine (“positioning a third limb of the exerciser on the first end platform of the first exercise machine”); positioning a fourth limb of the exerciser on the second end platform of the second exercise machine  (“positioning a fourth limb of the exerciser on the second end platform of the second exercise machine”); moving the first carriage along at least a portion of the first track of the first exercise machine with the first limb by the exerciser (“moving the first carriage along at least a portion of the first track of the first exercise machine with the first limb by the exerciser”); and moving the second carriage of the second exercise machine along at least a portion of the second track with the second limb by the exerciser, wherein the first carriage of the first exercise machine moves independently with respect to the second carriage of the second exercise machine (“moving the second carriage of the second exercise machine along at least a portion of the second track with the second limb by the exerciser, wherein the first carriage of the first exercise machine moves independently with respect to the second carriage of the second exercise machine”)” can be found in  claim 23 of US Patent 11,213,719.
Regarding claim 18, the limitations are substantial duplicates of claim 24 of US Patent 11,213,719.
Regarding claim 19, the limitations are substantial duplicates of claim 25 of US Patent 11,213,719.
Regarding claim 20, the limitations are substantial duplicates of claim 26 of US Patent 11,213,719.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, upon which claim 3 depends, contains the limitation “the first exercise machine is not connected to the second exercise machine”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784